Detailed Action

1.	This Office Action is responsive to the Application filed 08/04/2021.  Claims 1-20 have been amended and are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 08/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Interview Summary

4.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.
5.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Spencer A. Gibbs (Reg. No. 51,731), on June 30th, 2022.

Examiner’s Amendment

6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.	Please amend the claims as below:
Claim 1. (Currently amended) A method of processing data in a network, the network comprising a first server and a second server, the first server having access to a first data store storing first data according to a first predefined format, the method comprising: 
transmitting, from the first server to the second server, first information characterising the first predefined format according to which the first data is stored at the first data store; 
obtaining, at the second server, mapping information characterising a mapping of the first predefined format onto a second predefined format different from the first predefined format;
generating, at the second server, based on the first information and the mapping information, second information for converting data in the first predefined format into data in the second predefined format;
transmitting, from the second server to the first server, the second information; [[and]]
parsing, at the first server, using the second information, the first data stored at the first data store, to generate data in the second predefined format;
obtaining, at the second server, segmentation information characterising one or more second attribute values on the basis of which the data in the second predefined format is to be segmented; 
transmitting, from the second server to the first server, the segmentation information; and
at the first server, segmenting the data in the second predefined format based on the segmentation information, thereby to produce a segmentation output.  

Claim 6. (Cancelled) (The subject matter is incorporated into claim 1)

Claim 7. (Currently amended) The method according to claim [[6]] 1, wherein transmitting the segmentation information from the second server to the first server comprises the first server fetching the segmentation information from the second server.  

Claim 8. (Currently amended) The method according to claim [[6]] 1, wherein the method comprises, when the segmentation information is updated at the second server: obtaining, at the second server, the updated segmentation information; transmitting, from the second server to the first server, the updated segmentation information; and at the first server, segmenting the data in the second predefined format based on the updated segmentation information, thereby to produce an updated segmentation output.  
Claim 9. (Currently amended) The method according to claim [[6]] 1, wherein the method comprises transmitting, from the first server, the segmentation output to a third server for the third server to use in modifying one or more messages received at the third server.  

Claim 15. (Currently amended) A system for processing data in a network, the system comprising a first server and a second server, the first server having access to a data store storing first data according to a first predefined format, the system being configured to: 
-34-transmit, from the first server to the second server, first information characterising the first predefined format according to which the first data is stored at the first data store; 
obtain, at the second server, mapping information characterising a mapping of the first predefined format onto a second predefined format different from the first predefined format;
generate, at the second server, based on the first information and the mapping information, second information for converting data in the first predefined format into data in the second predefined format;
transmit, from the second server to the first server, the second information; and 
parse, at the first server, using the second information, the first data stored at the first data store, to generate data in the second predefined format;
obtain, at the second server, segmentation information characterising one or more second attribute values on the basis of which the data in the second predefined format is to be segmented; 
transmit, from the second server to the first server, the segmentation information; and
at the first server, segment the data in the second predefined format based on the segmentation information, thereby to produce a segmentation output.  
Claim 16. (Currently amended) A method of processing data in a network, the network comprising a first server and a second server, the first server having access to a first data store storing first data according to a first predefined format, the method comprising, at the first server: 
transmitting, to the second server, first information characterising the first predefined format according to which the first data is stored at the first data store; 
receiving, from the second server, second information for converting data in the first predefined format into data in a second predefined format different from the first predefined format, the second information having been generated at the second server based on the first information transmitted to the second server and mapping information characterising a mapping of the first predefined format onto the second predefined format; [[and]] 
parsing, using the second information, the first data stored at the first data store, to generate data in the second predefined format; 
receiving, from the second server, segmentation information, obtained at the second server, characterising one or more second attribute values on the basis of which the data in the second predefined format is to be segmented; and
segmenting the data in the second predefined format based on the segmentation information, thereby to produce a segmentation output.  
 
Claim 17. (Currently amended) A method of processing data in a network, the network comprising a first server and a second server, the first server having access to a first data store storing first data according to a first predefined format, the method comprising, at the second server: 
- 35 -receiving, from the first server, first information characterising the first predefined format according to which the first data is stored at the first data store; 
obtaining mapping information characterising a mapping of the first predefined format onto a second predefined format different from the first predefined format; 
generating, based on the first information and the mapping information, second information for converting data in the first predefined format into data in the second predefined format; 
transmitting, to the first server, the second information for the first server to use to parse the first data stored at the first data store to generate data in the second predefined format;
obtaining segmentation information characterising one or more second attribute values on the basis of which the data in the second predefined format is to be segmented; and
transmitting, to the first server, the segmentation information for the first server to use to segment the data in the second predefined format based on the segmentation information, thereby to produce a segmentation output.  

Claim 19. (Currently amended) Apparatus for processing data in a network, the apparatus being a first server of the network, the network further comprising a second server[[;]], the first server having access to a first data store storing first data according to a first predefined format, the apparatus being configured to: 
- 36 -transmit, to the second server, first information characterising the first predefined format according to which the first data is stored at the first data store; 
receive, from the second server, second information for converting data in the first predefined format into data in a second predefined format different from the first predefined format, the second information having been generated at the second server based on the first information transmitted to the second server and mapping information characterising a mapping of the first predefined format onto the second predefined format; [[and]] 
parse, using the second information, the first data stored at the first data store, to generate data in the second predefined format; 
receive, from the second server, segmentation information, obtained at the second server, characterising one or more second attribute values on the basis of which the data in the second predefined format is to be segmented; and
segment the data in the second predefined format based on the segmentation information, thereby to produce a segmentation output.  

Claim 20. (Currently amended) Apparatus for processing data in a network, the apparatus being a second server of the network, the network further comprising a first server, the first server having access to a first data store storing first data according to a first predefined format, the second server being configured to: 
receive, from the first server, first information characterising the first predefined format according to which the first data is stored at the first data store; 
obtain mapping information characterising a mapping of the first predefined format onto a second predefined format different from the first predefined format; 
generate, based on the first information and the mapping information, second information for converting data in the first predefined format into data in the second predefined format; 
transmit, to the first server, the second information for the first server to use to parse the first data stored at the first data store to generate data in the second predefined format;
obtain segmentation information characterising one or more second attribute values on the basis of which the data in the second predefined format is to be segmented; and
transmit, to the first server, the segmentation information for the first server to use to segment the data in the second predefined format based on the segmentation information, thereby to produce a segmentation output.

8.	Claims 1-5 and 7-20 are allowed.

9.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method and system to perform the steps of: transmitting, from the first server to the second server, first information characterising the first predefined format according to which the first data is stored at the first data store; obtaining, at the second server, mapping information characterising a mapping of the first predefined format onto a second predefined format different from the first predefined format; generating, at the second server, based on the first information and the mapping information, second information for converting data in the first predefined format into data in the second predefined format; transmitting, from the second server to the first server, the second information; parsing, at the first server, using the second information, the first data stored at the first data store, to generate data in the second predefined format; obtaining, at the second server, segmentation information characterising one or more second attribute values on the basis of which the data in the second predefined format is to be segmented; transmitting, from the second server to the first server, the segmentation information; and at the first server, segmenting the data in the second predefined format based on the segmentation information, thereby to produce a segmentation output, as set forth in the independent claims 1 and 15.  
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method and system for processing data in a network, the network comprising a first server and a second server, the first server having access to a first data store storing first data according to a first predefined format, the method comprising, at the first server: transmitting, to the second server, first information characterising the first predefined format according to which the first data is stored at the first data store; receiving, from the second server, second information for converting data in the first predefined format into data in a second predefined format different from the first predefined format, the second information having been generated at the second server based on the first information transmitted to the second server and mapping information characterising a mapping of the first predefined format onto the second predefined format; parsing, using the second information, the first data stored at the first data store, to generate data in the second predefined format; receiving, from the second server, segmentation information, obtained at the second server, characterising one or more second attribute values on the basis of which the data in the second predefined format is to be segmented; and segmenting the data in the second predefined format based on the segmentation information, thereby to produce a segmentation output, as set forth in the independent claims 16 and 19.  
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method and system for processing data in a network, the network comprising a first server and a second server, the first server having access to a first data store storing first data according to a first predefined format, the method comprising, at the second server: - 35 -receiving, from the first server, first information characterising the first predefined format according to which the first data is stored at the first data store; obtaining mapping information characterising a mapping of the first predefined format onto a second predefined format different from the first predefined format; generating, based on the first information and the mapping information, second information for converting data in the first predefined format into data in the second predefined format; transmitting, to the first server, the second information for the first server to use to parse the first data stored at the first data store to generate data in the second predefined format; obtaining segmentation information characterising one or more second attribute values on the basis of which the data in the second predefined format is to be segmented; and transmitting, to the first server, the segmentation information for the first server to use to segment the data in the second predefined format based on the segmentation information, thereby to produce a segmentation output, as set forth in the independent claims 17 and 20.  
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441